Motion by defendant to dismiss appeal by plaintiff from order entered May 27, 1965, on the ground that plaintiff failed to serve or file a timely notice of appeal therefrom. Motion granted, appeal dismissed, without costs. Plaintiff’s time to appeal started running with the entry by it of the order from which it is now attempting to appeal (People ex rel. Manhattan Stor. & Warehouse Co. v. Lilly, 299 N. Y. 281; CPLR 5513, subd. [a]). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ,., concur.